 Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 1 of 27 PageID #: 639




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                     Plaintiff,                 )
                                                )
              v.                                )   Case No. 4:19-cr-00980-HEA-JMB
                                                )
HAITAO XIANG,                                   )
                                                )
                    Defendant.                  )

                      GOVERNMENT’S RESPONSE IN OPPOSITION
                   TO DEFENDANT’S MOTION TO SUPPRESS EVIDENCE

       COMES NOW the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and undersigned counsel,

and for its Response in Opposition to the Defendant’s Motion to Suppress Evidence, states as

follows.

   I. Background

       On June 10, 2017, the defendant was preparing to board an international flight. He had a

one-way ticket to China and had left his job at Monsanto just two days prior. Monsanto had

previously alerted the FBI that the defendant had shared technical information with a competitor,

emailed confidential information to himself, and conducted suspicious Google searches regarding

sharing proprietary information with third parties. Monsanto also told the FBI that the defendant

had provided deceptive answers during his exit interview, including when asked about the taking

of proprietary information from Monsanto.

       The FBI coordinated with the Department of Homeland Security Customs and Border

Protection (“CBP”), who is responsible for enforcing federal law at the border and authorized to

prevent transnational crime. CBP officers placed a lookout on the defendant. As he prepared to

                                               1
 Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 2 of 27 PageID #: 640




board his flight, they stopped the defendant, searched his luggage, detained his electronic devices,

and provided the devices to the FBI for assistance in analyzing the contents. The FBI reviewed

three of the devices and located information that appeared to be proprietary to Monsanto. The FBI

promptly conferred with Monsanto, who confirmed that the defendant possessed valuable trade

secret information. No circuit court has required a warrant under these circumstances. The

government expects to elicit the following facts at a hearing on the motion.

       A. The Defendant’s Departure from Monsanto

       The defendant, a citizen of the People’s Republic of China (“PRC”), worked for Monsanto

and its subsidiary The Climate Corporation (“TCC”) from 2008 until June 9, 2017. TCC uses

complex analytics to improve farmers’ profitability. Monsanto acquired TCC in October 2013. In

2014, the defendant moved from Monsanto to TCC, where he worked as an Advanced Imaging

Scientist in their Technology Unit-Crop Analytics Subdivision. For purposes of this response, the

government will refer to Monsanto and TCC as “Monsanto.”

               1. Monsanto Informs the FBI About the Defendant’s Suspicious Activity

       On May 24, 2017, the defendant verbally notified Monsanto of his intent to resign from

the company. The next day, the defendant submitted his letter of resignation. On June 5, 2017,

employees of Monsanto’s security department informed FBI Special Agent Jaret Depke of several

suspicious facts about the defendant.

       First, they told SA Depke that the defendant had significant contact, including emails, with

a former coworker (“Person 1”). The FBI had previously investigation Person 1 for stealing trade

secrets from Monsanto. Person 1 worked for Monsanto from 2010 to 2014 and for TCC from 2014

to June 1, 2016. Although the investigation did not result in any charges, the FBI learned that after

resigning from Monsanto, Person 1 accessed a cloud storage device and copied sixty-three files



                                                 2
 Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 3 of 27 PageID #: 641




containing trade secret information that belonged to Monsanto. The FBI also determined that

Person 1 emailed some of Monsanto’s trade secret information to his personal email account and

his wife’s personal email account in 2014 and 2015. Shortly before resigning from Monsanto,

Person 1 traveled to the PRC with his corporate laptop for a job interview with Sinochem China

National Seed Company, a competitor of Monsanto. Person 1 took the laptop, which was capable

of accessing Monsanto’s cloud storage accounts, to his job interview. Sinochem offered Person 1

a job on the spot. He accepted and has not returned to the United States.

       Second, the Monsanto employees said they had conducted an internal review of the

defendant’s activity on their computer systems. They told SA Depke the defendant had conducted

a number of suspicious Google searches, including queries along the lines of, “what happens if I

give company information to a third party.” The Monsanto employees also related that the

defendant sent “packets of information” to NERCITA, a Chinese equivalent of TCC. At the point

they communicated this to the FBI, the Monsanto employees did not know exactly what type of

the information the defendant sent to NERCITA, whether the “packets” contained Monsanto’s

intellectual property, or whether the defendant had a legitimate reason for sending this information.

The Monsanto employees explained that their internal review also revealed that the defendant sent

multiple emails from his Monsanto email account to his personal email account. These emails

contained information that was confidential, according to the Monsanto employees.

       Monsanto scheduled the defendant’s exit interview for June 9, 2017, which was also his

last day of employment at the company. The day before the interview, Monsanto employees met

with SA Depke to discuss their interview plan and provide additional information about the

defendant. One of the Monsanto employees related that the defendant said he was leaving

Monsanto to start a joint venture with a University of Illinois professor. The Monsanto employees



                                                 3
 Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 4 of 27 PageID #: 642




provided an internet address for the joint venture, AgSensus. According to the website, AgSensus

was a start-up company purportedly funded in part by the National Science Foundation. The FBI

determined that AgSensus was going to be an agricultural business and to some extent possibly a

competitor of Monsanto.

                2. The Defendant’s Exit Interview

        The next day, the defendant had his exit interview at Monsanto. During the interview, the

defendant stated that he was leaving Monsanto to pursue a joint venture with a University of

Illinois professor. The defendant signed and acknowledged his Employment Agreement and

Proprietary Information and Inventions Agreement Reminder and Termination Certification. In

these documents, the defendant certified, among other things, that: “(he) did not have in (his)

possession, nor failed to return, any devices, records, data, notes, reports, proposals, lists,

correspondence, specifications, drawings, blueprints, sketches, materials, equipment, any other

documents or property, or reproductions of any and all aforementioned items belonging to TCC,

its subsidiaries, affiliates, successors or assigns.” He further agreed that

        in compliance with the At-Will Employment, Confidential Information, Invention
        Assignment, and Arbitration Agreement, (he) will preserve as confidential all
        (TCC) Confidential Information and Associated Third Party Confidential
        Information, including trade secrets, confidential knowledge, data, or other
        proprietary information relating to products, processes, know-how, designs,
        formulas, developmental or experimental work, computer programs, databases,
        other original works of authorship, customer lists, business plans, financial
        information, or other subject matter pertaining to any business of (TCC) or any of
        its employees, clients, consultants, or licensees.

On his Termination Certification, the defendant listed his new position as co-founder and chief

scientist of the joint venture.

        On June 9, 2017, Monsanto employees met with SA Depke to describe the defendant’s exit

interview and provide additional information about their internal review.        The employees



                                                  4
 Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 5 of 27 PageID #: 643




characterized the defendant’s demeanor during the interview as “blatantly deceptive.” They said

he appeared nervous and deceptive when asked about returning all of Monsanto’s property, when

asked whether he retained any such property, and when confronted with the Google searches he

had conducted. The Monsanto employees added that that these searches occurred in 2015 and

2016. The defendant claimed that he had a tumultuous relationship with Person 1, the Monsanto

employee whom the FBI had previously investigated. The defendant also claimed that the

defendant co-owned the joint venture. The same day, Monsanto employees provided the FBI with

copies of the defendant’s suspicious Google searches. The queries included search terms such as

“company information to a third party; . . . . as evidence to accuse me; . . . . I will be cautious;”

and “to be a piece of evidence that.”

       B. CBP Officers Search the Defendant’s Luggage at the Border

       After receiving this information, SA Depke contacted Art Beck, a Department of

Homeland Security Customs and Border Protection (“CBP”) Task Force Officer (“TFO”) on the

FBI’s St. Louis Joint Terrorism Task Force. SA Depke asked TFO Beck to notify him if the

defendant scheduled any outbound international travel and inquired as to whether CBP could

conduct an outbound border search of the defendant. SA Depke provided TFO Beck with

background on the defendant and described the circumstances surrounding his resignation from

Monsanto. SA Depke and TFO Beck discussed whether CBP should exercise its authority to

conduct searches of persons and merchandise crossing our nation’s border. At this time, SA Depke

and TFO Beck did not know if the defendant was planning to travel internationally.

       It is common for federal agencies to collaborate, share information, and coordinate. In this

case, CBP is the law enforcement agency charged with securing the borders. If the FBI is

concerned that an individual is engaged in transnational criminal activity, such as transnational



                                                 5
    Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 6 of 27 PageID #: 644




theft of intellectual property or economic espionage, the FBI would logically alert CBP so that

CBP can interdict the stolen property and investigate ongoing criminal activity.

         TFO Beck placed a “lookout” on the defendant. TFO Beck told SA Depke that the lookout

included a direction to interview and inspect the defendant and his property at the border. TFO

Beck and SA Depke discussed their expectation that the defendant’s electronic devices would

likely contain a great deal of technical information and material in Mandarin. They concluded that

CBP would likely need assistance from the FBI to inspect the devices since the FBI’s St. Louis

Field Office had ready access to Monsanto, whose headquarters were in St. Louis, and a Mandarin

interpreter. 1 CBP policy governing border searches of electronic devices recognizes that there are

situations where CBP officers may require assistance—either subject matter or technical

assistance—to complete a border search of electronic devices. CBP Directive No. 3340-049A,

Border Searches of Electronic Devices, § 5.4.2 (Jan. 4, 2018). SA Depke said that he wished to

confer with his Chief Division Counsel and the U.S. Attorney’s Office to ensure that the FBI had

authority to review and analyze any electronics recovered from the defendant.

         On June 8, 2017, TFO Beck informed SA Depke that the defendant had booked a one-way

plane ticket from Chicago, Illinois to Shanghai, China. The reservation was for Saturday, June 10,

2017, the day after the defendant’s departure from Monsanto. This was the first time that SA

Depke learned the defendant planned to leave the country.

         On June 10, 2017, the defendant obtained a one-way car rental and drove to O’Hare

International Airport in Chicago, Illinois. The defendant was scheduled to fly from Chicago to

Toronto and then on to Shanghai. As the defendant prepared to board his flight to Toronto, CBP



1
  As it turned out, when they later executed a search warrant on the defendant’s electronic devices,
the FBI located numerous relevant electronic documents in Mandarin.

                                                 6
    Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 7 of 27 PageID #: 645




agents met him on the jetway. They conducted an outbound border search of his checked and

carry-on luggage. During this inspection, officers detained the following electronic devices: (1) a

Lenovo Ideapad 1105-111BR laptop computer serial number YD0215RM, (2) a Samsung Galaxy

S5 cellular telephone, (3) a thumbdrive labelled “Bio Net Solutions Inc,” (4) an AT&T SIM Card,

(5) an H20 wireless 4G LTE Smart SIM Card ACT FAST Code 153680486, and (6) a Toshiba 32

Gigabyte Micro SD Card 2 (collectively, “the Devices”). Additionally, during the border search,

the defendant told CBP officers that he was traveling to the PRC for one month to visit his parents

and vacation. The defendant told CBP officers he would officially join the previously-described

joint venture in one week. SA Depke and TFO Beck knew the defendant had not purchased a

return flight to the United States.

         C. The FBI Takes Custody of the Devices and Reviews Them

         CBP officers detained the Devices and gave them to a FBI Special Agent in Chicago. They

instructed her to send the Devices to the FBI’s St. Louis Field Office, Attention TFO Beck or SA

Depke. The Devices arrived in St. Louis on June 13, 2017. At that time, TFO Beck was out of

town, and SA Depke took custody of the Devices. On June 14, 2017, after conferring with

Assistant United States Attorneys in St. Louis, SA Depke provided the Devices to the FBI St.

Louis’s Computer Analysis and Response Team (“CART”).

         The CART team began to create forensic images of three electronic devices: the Micro SD

card, the thumb drive, and one of the SIM cards. A Micro SD card is a type of removable memory

card that can be used in a variety of electronics. A thumb or USB drive is another type of

removable memory that is typically used with a computer. A SIM card is a type of memory card



2
 CBP did not list the Micro SD card on its inventory. The FBI subsequently located the card,
which had been inserted into the Lenovo laptop.

                                                7
 Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 8 of 27 PageID #: 646




used in cellular telephones. A SIM card typically contains the subscriber information that enables

the phone to use a cellular network.

       Approximately six days passed while the FBI created the forensic images; made the data

available to SA Depke; and trained him on CAIR, the FBI’s review platform. On June 20, 2017,

SA Depke conducted a quick keyword search of the forensic images using terms like “intellectual

property” and “trade secret.” The thumb drive was blank and had no data. On the Micro SD card,

SA Depke located six electronic files that he suspected contained Monsanto’s proprietary

information.

       On June 21, 2017, SA Depke provided Monsanto employees familiar with the investigation

with copies of these files. SA Depke had to hand-deliver the files because they were subject to

handling restrictions imposed by Monsanto. On June 28, 2017, Monsanto’s Director of Business

Conduct informed SA Depke that all six files contained proprietary information and that at least

three of the files contained information he described as highly sensitive, proprietary, and

confidential. The Director of Business Conduct informed SA Depke that Monsanto considered

the data and information in these three files to be Monsanto’s intellectual property and trade

secrets. Monsanto employees also informed SA Depke that the defendant was not permitted to

possess any of the aforementioned material after he left Monsanto.

       On July 26, 2017, SA Depke obtained a search warrant (Cause No. 4:17MJ1245JMB)

authorizing the seizure and examination of the Devices and the extraction from that property of

electronically stored information. CART then created new forensic images of the devices. On

August 2, 2017, SA Depke executed the search warrant and located multiple pieces of evidence

on the Devices. In particular, the FBI found documents containing Monsanto intellectual property

(including documents that were officially marked by Monsanto as “trade secrets”); email and chat



                                                8
 Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 9 of 27 PageID #: 647




accounts used by the defendant that were previously unknown to the FBI; and travel records,

emails and text messages, including communications surrounding the recruitment of the defendant

into the Hundred Talents Program (“HTP”), the work he has conducted as a member of the HTP,

and numerous documents providing insight into the HTP as a whole.

         According to the FBI, the PRC oversees the HTP and hundreds of other Talent Plans. The

Talent Plans are programs established by the PRC government to recruit individuals with access

to or knowledge of foreign technology or intellectual property. Through these plans and other

means, the PRC government has created a significant financial incentive for talented individuals

residing outside of mainland China to transfer international technology and intellectual property

to China, licitly or otherwise.

   II.      Argument

          The defendant contends that because of the sensitive personal information typically

contained on cellular telephones and digital media, searches of these items do not fall within the

longstanding border search exception. He also contends that suppression is warranted because the

FBI attempted to circumvent the warrant requirement by coordinating with CBP and by reviewing

the defendant’s electronic devices.

         The defendant’s motion should be denied. Border searches of electronic devices and media

do not require a warrant or probable cause. And, assuming arguendo, that the border search in

question required reasonable suspicion—the highest standard that has been applied to any border

search—reasonable suspicion was clearly present here. Finally, there was nothing about the

conduct of the specific search in this case that violated the Fourth Amendment.




                                                9
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 10 of 27 PageID #: 648




       A. Border Searches Do Not Require Warrants or Probable Cause

       Searches and seizures of persons and their effects at the border constitute a long-recognized

exception to the Fourth Amendment’s warrant requirement. United States v. Ramsey, 431 U.S.

606, 616–19 (1977). The authority to conduct warrantless border searches and seizures advances

the United States’ “inherent authority” and “paramount interest” in protecting its “territorial

integrity,” which “is at its zenith” at the border. United States v. Flores-Montano, 541 U.S. 149,

152-53 (2004); see also United States v. Ickes, 393 F.3d 501, 506 (4th Cir. 2005) (characterizing

the government’s interest as “overriding”). This substantially elevated governmental interest

renders “the Fourth Amendment’s balance of reasonableness . . . qualitatively different at the

international border than in the interior,” specifically, “the Fourth Amendment balance between

the interests of the Government and the privacy right of the individual is . . . struck much more

favorably to the Government.” United States v. Montoya de Hernandez, 473 U.S. 531, 538–40

(1985) (internal citation omitted); see also Ramsey, 431 U.S. at 623 n.17 (recognizing lack of

“statutorily created expectation of privacy” at the border and the “constitutionally authorized right

of customs officials” to search persons and goods at the border).

       The border search and seizure authority granted to customs officers is broad and is codified

in numerous statutes and regulations. Congress has defined customs officers to include “any

officer of the United States Customs Service of the Treasury Department . . . or . . . of the Coast

Guard, or any agent or other person, including foreign law enforcement officers, authorized by law

or designated by the Secretary of the Treasury to perform any duties of an officer of the Customs




                                                 10
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 11 of 27 PageID #: 649




Service.” 19 U.S.C. § 1401(i). 3

          Accordingly, customs officers working for CBP have border search authority. Although

only certain officials are empowered to initiate border searches, the participation of other

government personnel in the search is permissible. See, e.g., United States v. Boumelhem, 339

F.3d 414, 423 (6th Cir. 2003) (rejecting argument that a border search was “tainted by participation

or direction of the FBI”); United States v. Alfonso, 759 F.2d 728, 735 & n.2 (9th Cir. 1985)

(remarking that the participation of an FBI agent in a border search conducted by a customs officer

would not taint the border search); United States v. Schoor, 597 F.2d 1303, 1306 (9th Cir. 1979)

(upholding a border search where DEA agents, who lacked probable cause, advised customs

officials of certain information and asked customs officers to search two passengers entering the

country). In fact, Congress has recognized that customs officers may enlist the assistance of

others—whether government officials or civilians—to conduct a border search. The source of this

authority is 19 U.S.C. § 507, which provides that every customs officer has “the authority to

demand the assistance of any person in making any arrest, search, or seizure authorized by any

law enforced or administered by customs officers if such assistance may be necessary” (emphasis

added).

          Customs officers’ border authority includes the right to: inspect and search any vehicle or

vessel and all persons, packages and cargo therein, see 19 U.S.C. §§ 482, 1467, 1581; inspect and

search all persons, baggage, and merchandise entering the United States, see 19 U.S.C. §§ 1496,

1582, and 19 C.F.R. § 162.6; detain and search all persons entering from foreign countries, see 19

U.S.C. § 1582; and detain property until inspected, examined, found to comply with the law, and


3
 The Homeland Security Act of 2002 transferred the functions and personnel of the United States
Customs Service from the Department of the Treasury to the Department of Homeland Security.
6 U.S.C. § 203(1). These functions were subsequently delegated to CBP.

                                                  11
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 12 of 27 PageID #: 650




cleared for release, see 19 U.S.C. §§ 1461, 1499. Similar broad authority “to conduct routine

searches and seizures at the border, without probable cause or a warrant” has existed “[s]ince the

founding of our Republic.” Montoya de Hernandez, 473 U.S. at 537 (citing Ramsey, 431 U.S. at

616–17).

       Only once has the Supreme Court ever required any heightened suspicion to justify a border

search or seizure, and that case involved the extreme factual situation of a prolonged detention of

a defendant—suspected of smuggling drugs in her alimentary canal—for a monitored bowel

movement. Montoya de Hernandez, 473 U.S. at 534–36, 541–42. The Court specifically refrained

from defining further “what level of suspicion, if any, [would be] required for nonroutine border

searches such as strip, body cavity, or involuntary x-ray searches,” id. at 541 n.4, and, in cases

involving border searches of property, the Court has rejected lower court decisions cabining the

government’s plenary border search authority. See, e.g., Flores-Montano, 541 U.S. at 150

(overturning Ninth Circuit decision requiring reasonable suspicion to conduct a border search of

an automobile gas tank); Ramsey, 431 U.S. at 607–08, 620–24 (overturning D.C. Circuit decision

requiring probable cause and a warrant before opening international mail). Montoya de Hernandez

and Flores-Montana each reflect the Supreme Court’s hesitance to unduly constrain the

sovereign’s border authority by arbitrarily assigning higher levels of privacy at the border to

particular categories or items, or to particular types of searches.

       B. The Border Search of the Defendant’s Devices Was Lawful

       Here, the inspection of the defendant’s electronic devices does not fall within any category

that the Supreme Court has recognized requires reasonable suspicion. As an initial matter, the

search was of his property not his person, let alone the highly intrusive searches the Court has

found to require reasonable suspicion. See Flores-Montano, 541 U.S. at 152. The Supreme Court



                                                  12
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 13 of 27 PageID #: 651




has been “unwilling to distinguish between different kinds of property” at the border, and this

search should be treated as any other property search that only requires reasonable suspicion if it

is unreasonably offensive or destructive. United States v. Touset, 890 F.3d 1227, 1233 (11th Cir.

2018). The Supreme Court’s border search cases jurisprudence makes clear that the government’s

authority at the border allows for suspicionless searches of property that are not unreasonably

intrusive, offensive, or destructive. Flores-Montano, 541 U.S. at 152; Montoya de Hernandez,

473 U.S. at 538. Under this well-established authority, these searches should therefore be

considered routine.

       Even if individualized suspicion was required, CBP was notified in advance of the FBI’s

reasonable suspicion of the defendant. Specifically, SA Depke provided CBP with background on

the defendant and described the circumstances surrounding his resignation from Monsanto. SA

Depke and TFO Beck discussed the possibility of CBP exercising its authority to conduct a border

inspection should the defendant travel internationally. Once the defendant presented himself for

inspection at the international border, CBP officers conducted a border inspection of the defendant

and his personal effects, and detained certain electronic devices found during that inspection.

Because SA Depke and TFO Beck expected to recover a great deal of technical data as well

information in Mandarin (as noted, the defendant is a PRC citizen), they determined that CBP

would need the FBI’s assistance to complete the border search. See CBP Directive No. 3340-

049A, Border Searches of Electronic Devices (Jan. 4, 2018) § 5.4.2 (setting forth CBP’s policy

parameters for seeking technical and subject matter assistance). 4

       In Chicago, CBP officers provided the Devices to the FBI for review in St. Louis to provide


4
  CBP’s policy directive governing border searches of electronic devices recognizes that CBP
Officers “may sometimes need technical assistance to render a device and its contents in a
condition that allows for inspection.” § 5.4.2.1. Such technical assistance may include issues

                                                13
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 14 of 27 PageID #: 652




the requested assistance. SA Depke took custody of the devices when TFO Beck was out of town.

SA Depke conducted a cursory review of three of the memory cards; located technical, proprietary

information on them; promptly contacted Monsanto to better understand the information; and

obtained a search warrant to conduct a more comprehensive review of the Devices. In sum, CBP

and the FBI acted reasonably and consistent with the border search exception.

               1. Warrants and Probable Cause Are Not Required for Border Searches of
                  Electronic Devices

       When reviewing border searches of electronic devices, some courts have distinguished

between basic or manual searches and advanced or forensic searches. 5 A manual search is limited

to the information viewable on the device through its native operating system. By contrast, a

forensic search typically involves comprehensive copying and analysis of all the data (including

deleted data) resident on an electronic device. See United States v. Cotterman, 709 F.3d 952 (9th

Cir. 2013) (explaining that a forensic search is “a powerful tool capable of unlocking password-

protected files, restoring deleted material, and retrieving images viewed on web sites,” id. at 957,

with the ability to access “deleted files” that “cannot be seen or accessed by the user without the




relating to password protection or encryption, as well as translations assistance. Id. The policy
also addresses the circumstances where CBP may seek subject matter assistance, which entails
“referral to subject matter experts to determine the meaning, context, or value of information
contained” on the device. Id. § 5.4.2.2.
5
   CBP’s Directive distinguishes between “basic” and “advanced” searches and follows different
procedures for each. CBP Directive No. 3340-049A §§ 5.1.3, 5.1.4. An “advanced search” is
“any search in which an Officer connects external equipment, through a wired or wireless
connection, to an electronic device not merely to gain access to the device, but to review, copy,
and/or analyze its contents.” Id. § 5.1.4. A “basic search” is “[a]ny border search of an electronic
device that is not an advanced search.” Id. § 5.1.3. For all practical purposes, any search of a
device that those courts have described as “forensic” would constitute an “advanced” search under
the CBP Directive, and therefore would be subject to a reasonable-suspicion requirement under
the Directive. However, not all advanced searches would necessarily qualify as “forensic”
searches, but that distinction is immaterial to the resolution of the instant motion.


                                                14
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 15 of 27 PageID #: 653




use of forensic software,” id. at 958 n.5, resulting in a search that is “comprehensive and intrusive

[in] nature,” which “cop[ies] the hard drive and then analyze[s] it in its entirety, including data that

ostensibly has been deleted,” id. at 962).

        Every circuit court to have considered this issue has held that no degree of suspicion is

required for manual searches. See, e.g., Alasaad v. Mayorkas, Nos. 20-1077, 201081, -- F.3d --,

2021 WL 521570 at *7 (1st Cir. Feb. 9, 2021) (“We . . . agree with the holdings of the Ninth and

Eleventh circuits that basic border searches . . . need not be supported by reasonable suspicion);

United States v. Kolsuz, 890 F.3d 133, 147 n.5 (4th Cir. 2018) (stating that United States v. Ickes,

393 F.3d 501 (4th Cir. 2005) “treated a [basic] search of a computer as a routine border search,

requiring no individualized suspicion for the search’”); United States v. Arnold, 533 F.3d 1003,

1009-10 (9th Cir. 2008) (holding that reasonable suspicion was not required for manual search of

laptop computer at the border); United States v. Linarez-Delgado, 259 F. App’x 506, 508 (3d Cir.

2007) (citing Ickes and holding that viewing of camcorder footage was a lawful border search that

did not require a warrant or reasonable suspicion); see also Cotterman, 709 F.3d at 960-67

(observing that manual border searches of electronic devices require no individualized suspicion

as held in Arnold).

        Several circuits have found, or assumed without holding, that reasonable suspicion is

necessary for forensic searches, although the Eleventh Circuit has held that no degree of suspicion

is required. Compare United States v. Aigbekaen, 943 F.3d 713, 719 n.4 (4th Cir. 2019) (“[L]aw

enforcement officers may conduct a warrantless search of a cell phone under the border search

exception where the officers possess sufficient individualized suspicion of transnational criminal

activity”); United States v. Wanjiku, 919 F.3d 472, 485 (7th Cir. 2019) (“[N]o circuit court, before

or after Riley, has required more than reasonable suspicion for a border search of cell phones or



                                                  15
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 16 of 27 PageID #: 654




electronically-stored data.”); and Kolsuz, 890 F.3d at 143 (“Government agents forensically

searched Kolsuz's phone because they had reason to believe—and good reason to believe, in the

form of two suitcases filled with firearms parts—that Kolsuz was attempting to export firearms

illegally and without a license.”); with United States v. Touset, 890 F.3d 1227, 1234 (11th Cir.

2018) (“Although the Supreme Court stressed in Riley that the search of a cell phone risks a

significant intrusion on privacy, our decision in Vergara made clear that Riley, which involved the

search-incident-to-arrest exception, does not apply to searches at the border.”).

       Courts have allowed far more intrusive searches of the person without a warrant or

probable cause under the border search doctrine. Strip searches of the person are permissible as

part of a border search where there is reasonable suspicion. United States v. McMurray, 747 F.2d

1417, 1420 (11th Cir. 1984); United States v. Rodriguez, 592 F.2d 553, 556 (9th Cir. 1979); United

States v. Asbury, 586 F.2d 973, 975-76 (2d Cir. 1978); United States v. Himmelwright, 551 F.2d

991, 994-95 (5th Cir. 1977). So too an x-ray of the person, United States v. Vega-Barvo, 729 F.2d

1341, 1349 (11th Cir. 1984), or a “search [of] the alimentary canal of a traveler,” United States v.

Seljan, 547 F.3d 993, 1000 (9th Cir. 2008) (citing Montoya de Hernandez, 473 U.S. at 541). In a

similar vein, no court has required more than reasonable suspicion to justify drilling into a vehicle

or container, even though it causes permanent damage. United States v. Rivas, 157 F.3d 364, 366-

67 (5th Cir. 1998); Robles, 45 F.3d at 5; United States v. Carreon, 872 F.2d 1436, 1440-41 (10th

Cir. 1989); cf. United States v. Chaudhry, 424 F.3d 1051, 1053 (9th Cir. 2005) (drilling of single

hole in pickup truck bed during border search was lawful even in the absence of individualized

suspicion). In sum, even the most intrusive searches require no more than reasonable suspicion

when conducted at the border.




                                                 16
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 17 of 27 PageID #: 655




       The defendant argues that Riley v. California, 573 U.S. 373 (2014) and, to a lesser extent

Carpenter v. United States, 138 S. Ct. 2206 (2018), impose a probable cause and warrant

requirement for border searches of electronic devices. 6 The defendant is mistaken.

       As noted above, even after Riley, no court has required more than reasonable suspicion for

border searches of electronic devices. See Alasaad, 2021 WL 521570; Aigbekaen, 943 at 719 n.4;

United States v. Cano, 934 F.3d 1002, 1015 (9th Cir. 2019); Kolsuz, 890 F.3d at 143; Touset, 890

F.3d 1227 at 1234. In Riley itself, the Supreme Court observed that its holding was limited to the

search-incident-to-arrest context, stating that while “the search incident to arrest exception does

not apply to cell phones, other case-specific exceptions may still justify a warrantless search of a

particular phone.” 573 U.S. at 401-02; see United States v. Gonzales, 658 F. App’x 867, 870 (9th

Cir. 2016) (“Riley did not address border searches, and expressly acknowledged” that phone

searches may be justified under warrant exceptions other than the search-incident-to-arrest

exception); United States v. Saboonchi, 48 F. Supp. 3d 815, 819 (D. Md. 2014) (“Riley did not

diminish the Government’s interests in protecting the border or the scope of the border search

exception.”).

       The border search doctrine is markedly different from the search-incident-to-arrest

exception to the Fourth Amendment warrant requirement at issue in Riley. The search-incident-

to-arrest exception allows for a search of the person and the immediate vicinity of the arrestee.

That is fully consistent with the limited purposes of the exception, which are to locate any weapons

that might endanger the arresting officer and to prevent the destruction of evidence. See Riley, 573



6
  Here, SA Depke reviewed a USB drive, a SIM card, and a Micro SD card, which are portable
electronic storage devices. Riley concerned cellular telephones, which arguably hold more
sensitive personal information than these devices. Carpenter, which concerned historical cell site
information, is inapposite.

                                                17
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 18 of 27 PageID #: 656




U.S. at 383 (quoting Chimel v. California, 395 U.S. 752, 762-63 (1969)). As the Supreme Court

noted in Riley, “there are no comparable risks” of harm to the arresting officer or destruction of

evidence “when the search is of digital data.” Id. at 386.

       The border search doctrine, by contrast, serves different and broader purposes, namely

protecting the nation’s core sovereignty in controlling the entry and exit of persons and property

to protect national security and threats to the citizenry. E.g., Almeida-Sanchez v. United States,

413 U.S. 266, 291 (1973); United States v. Oriakhi, 57 F.3d 1290, 1296-1302 (4th Cir. 1995);

Ickes, 393 F.3d at 505. Unlike with searches incident to arrest, the purposes underlying the border

search doctrine apply in full force to searches of electronic media, which can contain contraband

or material (such as classified information, export-controlled items or malware) that, if illicitly

transferred beyond our borders, could pose a direct threat to our national security. Notwithstanding

the defendant’s argument, these concerns apply with equal force to inbound and outbound

travelers. See United States v. Odutayo, 406 F.3d 386, 391–92 (5th Cir. 2005) (holding border

search exception applies to outgoing baggage); United States v. Boumelhem, 339 F.3d 414, 419–

20 (6th Cir. 2003) (establishing that border search exception applies to outgoing cargo container);

United States v. Beras, 183 F.3d 22, 26 (1st Cir. 1999) (concluding that pat down of outgoing

traveler was permitted under the border search exception); United States v. Udofot, 711 F.2d 831,

839 (8th Cir. 1983). And the greater storage capacity of electronic devices enables greater harm

through the smuggling of, for example, large amounts of classified or proprietary data.

       The defendant also argues that the warrantless search of his Devices must be limited to the

detection of contraband. The defendant relies on United States v. Cano, 934 F.3d 1002, 1017-18

(9th Cir. 2019), petition for cert. pending, No. 20-1043 (filed Jan. 29, 2021) (holding that all “cell

phone searches at the border, whether manual or forensic, must be limited in scope to a search for



                                                 18
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 19 of 27 PageID #: 657




digital contraband” on the device itself—not for “mere evidence” of past, present, or future efforts

to transport physical contraband or otherwise violate the laws enforced at the border). Of course,

Cano is not binding on this Court, and it is an outlier and in conflict with at least three circuits.

See Alasaad, 2021 WL 521570 at *8 (“We cannot agree with its narrow view of the border search

exception because Cano fails to appreciate the full range of justifications for the border search

exception beyond the prevention of contraband itself entering the country.”); United States v.

Williams, 942 F.3d 1187, 1191 (10th Cir. 2019) (rejecting defendant’s argument that customs

officers are exclusively tasked with upholding customs laws and rooting out the importation of

contraband); Kolsuz, 890 F.3d at 143 (upholding border search of defendant’s phone even though

contraband had been detected in his luggage). 7

       The government’s interest in “protecting[] its territorial integrity,” Flores-Montano, 541

U.S. at 153, undoubtedly encompasses preventing the entry of contraband, digital or physical, and

the Court’s leading border-search cases happened to involve drug smuggling. But nothing in the

language or logic of those decisions suggests that the United States’ sovereign prerogative to

safeguard its borders is limited to interdicting incoming illicit goods. At a minimum, the doctrine

also encompasses, for example, searches aimed at uncovering evidence of other border-related

unlawful activity, whether completed or ongoing.          See Alasaad, 2021 WL 521570 at *8

(“Advanced border searches of electronic devices may be used to search for contraband, evidence

of contraband, or for evidence of activity in violation of the laws enforced or administered by CBP

or ICE.”); Kolsuz, 890 F.3d at 144 (finding that a search conducted to uncover information about



7
  In Aigbekaen, which is also cited by the defendant, the Fourth Circuit clarified that the border
search must have some nexus to transnational criminal activity. 942 F.3d at 719 n.4. That
requirement is met here, because the FBI reasonably suspected that the defendant was smuggling
stolen trade secret information to foreign competitors.

                                                  19
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 20 of 27 PageID #: 658




an ongoing transnational crime fits “within the core rationale” underlying the border search

exception). Authority to search for contraband logically must include authority to search for

evidence of a planned attempt to import or export contraband.

       Even if the Court does apply Cano, suppression is not warranted. CBP and the FBI

reasonably believed that the defendant possessed stolen trade secrets, which constitute contraband.

Because the defendant’s possession of the stolen trade secrets was unlawful, CBP and the FBI

were authorized to search for them to prevent their export from the United States. See Kolsuz, 890

F.3d at 137 (“The fundamental principles of national sovereignty that are the basis for the border

search exception, we have explained, apply equally to government efforts to protect and monitor

exports from the country as they do to efforts to control imports. Thus, with respect to exit

searches, the border search exception is justified by the government's power to regulate the export

of currency and other goods” (internal citations and quotations omitted)).

               2. SA Depke’s Search Was Supported by Reasonable Suspicion

       SA Depke conducted a cursory review of the three memory cards. Although the CART

team created full forensic images, SA Depke only performed keyword searches. As discussed

above, reasonable suspicion is the highest standard applied in the border search context. While

the government does not concede that individualized suspicion was required here, see Touset, 890

F.3d at 1233, the Court need not reach the question as reasonable suspicion was clearly present.

       Reasonable suspicion means a “minimal level of objective justification.” INS v. Delgado,

466 U.S. 210, 217 (1984); see Terry v. Ohio, 392 U.S. 1, 21, 30 (1968) (reasonable suspicion

standard is satisfied by “specific and articulable facts” and rational inferences indicating that

criminal activity “may be afoot”). The Eighth Circuit has explained that “reasonable suspicion is

a ‘particularized and objective’ basis for suspecting the person who is stopped.” United States v.



                                                20
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 21 of 27 PageID #: 659




Busto-Torres, 396 F.3d 935, 942 (8th Cir. 2005) (quoting United States v. Thomas, 249 F.3d 725,

729 (8th Cir. 2001)). “Whether the particular facts known to the officer amount to an objective

and particularized basis for a reasonable suspicion of criminal activity is determined in light of the

totality of the circumstances.” Id. (quoting United States v. Halls, 40 F.3d 275, 276 (8th

Cir.1994) (citation omitted)).    Other courts have explained that reasonable suspicion “is

‘considerably less than proof of wrongdoing by a preponderance of the evidence,’ and ‘obviously

less demanding than that for probable cause.”’ United States v. Jones, 584 F.3d 1083, 1086 (D.C.

Cir. 2009) (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)).

       Here, prior to reviewing the memory cards, SA Depke knew the defendant (1) had access

to information that was proprietary and valuable; (2) communicated with a colleague who was

suspected of sharing Monsanto’s proprietary information to obtain a job in the PRC; (3) sent

information from Monsanto to a competitor in the PRC; (4) emailed corporate-confidential

information to his personal email accounts; (5) conducted Google searches about sharing

information with third parties and the resulting consequences; (6) had been deceptive and nervous

during his exit interview, according to Monsanto employees, particularly when asked about his

handling of Monsanto’s intellectual property and confronted with the suspicious Google searches;

and (7) boarded a one-way flight to the PRC but claimed to be starting a new job in one week at a

joint venture in Illinois. Under these circumstances, SA Depke reasonably suspected that the

defendant was unlawfully departing the United States with intellectual property he had stolen from

Monsanto.




                                                 21
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 22 of 27 PageID #: 660




       C. The Search of the Devices Was Consistent with the Scope of the Border Search
          Exception

       The defendant also argues that the search of the devices exceeded the scope of the border

search exception and violated CBP policy. Both of these arguments miss the mark.

       First, the FBI’s coordination with CBP does not render the search invalid. By searching

the defendant’s baggage, detaining the Devices, and providing them to the FBI for review and

analysis, CBP was pursuing its own important law enforcement and national security objectives.

CBP’s duties include enforcing the law at the border, protecting national security, and preventing

the import or export of contraband. See 6 U.S.C. § 211 (has the responsibility to “ensure the

interdiction of persons and goods illegally entering or exiting the United States”; “detect, respond

to, and interdict terrorists, drug smugglers and traffickers, human smugglers and traffickers, and

other persons who may undermine the security of the United States”; “safeguard the borders of the

United States to protect against the entry of dangerous goods”; “enforce and administer all

immigration laws”; “deter and prevent the illegal entry of terrorists, terrorist weapons, persons,

and contraband”; and “conduct inspections at [] ports of entry to safeguard the United States from

terrorism and illegal entry of persons”).

       The government’s interest in “protecting[ ] its territorial integrity,” Flores-Montano, 541

U.S. at 153, undoubtedly encompasses preventing the entry or exit of contraband, digital or

physical. In this case, CBP’s coordination with the FBI to detect and prevent economic espionage

and the theft of trade secrets soundly serves this purpose.

       The Sixth Circuit affirmed a border search of a shipping container under similar

circumstances.   See Boumelhem, 339 F.3d at 428.          In that case, the defendant was being

investigated by a joint terrorism task force, which was headed by the FBI and had participants

from multiple agencies. Id. at 417. At the FBI’s request, customs agents searched and seized an

                                                 22
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 23 of 27 PageID #: 661




outbound shipping container. Id. at 417-18. The Sixth Circuit affirmed the district court’s denial

of suppression, observing that Customs agents “actively cooperated in the search” and had an

interest in preventing the export of weapons in violation of federal law. Id. at 424.

       Boumelhem does have a distinction from this case. There, Customs agents searched the

seized shipping container and discovered and logged the evidence. In this case, CBP conducted

the initial search and detained the Devices, before transferring them to the FBI for it to render

assistance. Nevertheless, these distinctions should not alter the outcome in this case. First,

electronic devices are far more portable than a shipping container. Second, CBP sought the FBI’s

assistance to understand technical information and translate foreign language material. The

investigators knew that extensive interpretation, from both Monsanto and a Mandarin-speaker,

would be required. FBI St. Louis had previously interacted with Monsanto and was able to share

the recovered data with them expeditiously. Likewise, FBI St. Louis had ready access to a

Mandarin translator. Therefore, CBP seeking assistance from the FBI was appropriate and

consistent with Congress’s judgment that customs officers are entitled to “demand the assistance

of any person in making any arrest, search, or seizure authorized by any law enforced or

administered by customs officers.” 19 U.S.C. § 507(a)(2).

       Second, CBP and the FBI were not required to review the Devices in Chicago, where they

were detained. The Fourth Amendment does not require that detained electronic devices be kept

or reviewed at the border. See, e.g., United States v. Stewart, 729 F.3d 517, 526 (6th Cir. 2013)

(detention of computer at border followed by review at a secondary location twenty miles away

was a valid border search); Cotterman, 709 F.3d at 962 (detention of computer at border followed

by forensic examination at a site 170 miles away was a border search); United States v.

Hassanshahi, 75 F. Supp. 3d 101 (D.D.C. 2014) (lawful border search where computer was



                                                23
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 24 of 27 PageID #: 662




detained at Los Angeles International Airport and searched in Virginia); United States v.

Saboonchi, 990 F. Supp. 2d at 548-49, 561 (lawful border search where cell phones were detained

at border crossing near Buffalo, shipped, imaged, and returned to defendant in Baltimore; border

search can be conducted “over the course of several days, weeks, or months”); House v.

Napolitano, No. CIV.A. 11–10852–DJC, 2012 WL 1038816 (D. Mass. March 28, 2012) (border

search doctrine applied where computer and other devices were seized at Chicago O’Hare

International Airport, held for seven weeks, and returned via mail from New York).

       Third, the review was not unduly delayed. In total, approximately forty-six days passed

from the initial seizure to when the FBI obtained a search warrant to review the Devices. The

Supreme Court has not set a bright line for the detention of electronic devices at the border,

declining any “hard-and-fast time limits,” but directing courts to assess the reasonableness of same

in terms of “common sense and ordinary human experience.” Montoya de Hernandez, 473 U.S.

at 543 (internal citation omitted); see Kolsuz, 890 F.3d at 136-37 (month-long offsite forensic

analysis); United States v. Thomas-Okeke, No. CR 2018-0008 2019 WL 2344772 (D.V.I. June 3,

2019) (forensic analysis of cell phone one month after seizure at airport); United States v. Qin, No.

18-CR-10205 2020 WL 7024650 (D. Mass. Nov. 30, 2020) (22-day delay in conducting basic

search found reasonable because investigators had to obtain passwords from defendant, who was

abroad, and find Mandarin speakers to interpret data); Saboonchi, 990 F. Supp. 2d (border search

can be conducted “over the course of several days, weeks, or months”); House, 2012 WL 1038816

at *9 (plaintiff not entitled to summary judgment after 49-day search).

       The 46-day period between when CBP detained the Devices and SA Depke obtained a

search warrant was reasonable. Approximately four days passed before the Devices arrived in St.

Louis. Another six days passed while the FBI imaged the devices, loaded review software on SA



                                                 24
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 25 of 27 PageID #: 663




Depke’s computer, and trained him to use the software. SA Depke located possibly proprietary

information on the SD card and, the very next day, met with Monsanto to discuss the information.

Because the information was subject to control measures, SA Depke could only deliver the

documents to Monsanto in-person. A Monsanto employee reviewed the information and opined

that it likely was trade secret information. Nevertheless, because of the technical nature of the

information and the breadth of Monsanto’s business, the Monsanto employee needed to confer

with subject matter experts. He did not confirm the exact status of the information until June 28,

2017. Once the Monsanto employee told SA Depke that the cards contained stolen trade secret

information, the FBI had probable cause to seize the devices.

       Approximately 28 days later, SA Depke obtained the search warrant. During this time, SA

Depke worked on the affidavit and conferred with the U.S. Attorney’s Office and the Department

of Justice to ensure that the affidavit was accurate and comprehensive. Under the flexible,

“common sense” and “ordinary human experience” test required by the Supreme Court, this period

of time was reasonable.




                                               25
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 26 of 27 PageID #: 664




   III.      Conclusion

          For the foregoing reasons, the government respectfully requests that this Court deny the

defendant’s motion to suppress.


                                              Respectfully submitted,

                                              SAYLER A. FLEMING
                                              United States Attorney


                                              By: /s/Matthew T. Drake
                                              MATTHEW T. DRAKE, #46499MO

                                              /s/Gwendolyn E. Carroll
                                              GWENDOLYN E. CARROLL, #4657003NY
                                              Assistant United States Attorneys
                                              111 South Tenth Street, 20th Floor
                                              Saint Louis, Missouri 63102
                                              (314) 539-2200

                                              /s/ Adam L. Small
                                              Adam L. Small
                                              Trial Attorney
                                              Counterintelligence and Export Control Section
                                              National Security Division
                                              United States Department of Justice
                                              950 Pennsylvania Avenue, NW
                                              Washington, DC 20530
                                              Tel: (202) 616-2431
                                              Email: Adam.Small@usdoj.gov

                                              Jeff Pearlman (DC: 466-901)
                                              Senior Counsel
                                              Computer Crime and Intellectual Property Section
                                              Criminal Division
                                              United States Department of Justice
                                              1301 New York Avenue, Suite 600
                                              Washington, DC 20005
                                              (202) 579-6543
                                              (202) 514-6113 (facsimile)
                                              Jeffrey.Pearlman2@usdoj.gov

                                                 26
Case: 4:19-cr-00980-HEA Doc. #: 99 Filed: 03/05/21 Page: 27 of 27 PageID #: 665




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 5, 2021 , the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon all parties and counsel of record.



                                             /s/ Adam L. Small
                                             Adam L. Small

                                             s/Matthew T. Drake
                                             MATTHEW T. DRAKE, #46499MO

                                             s/Gwendolyn E. Carroll
                                             GWENDOLYN E. CARROLL, #4657003NY




                                                27
